Citation Nr: 0910778	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  06-00 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an increased rating for left hemi scrotal 
mass, currently evaluated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. R. Weaver, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1975 to May 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska, that continued the Veteran's evaluation 
for left hemi scrotal mass at 0 percent disabling. 

In May 2007, the Veteran appeared at the RO and testified 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record. 

This case was previously before the Board in September 2008 
and was remanded for further development.  The case has been 
returned to the Board and is now ready for appellate review. 


FINDING OF FACT

The Veteran's left hemi scrotal mass is manifested by 
discomfort and intermittent pain; it is not manifested by 
renal or voiding dysfunction.  

 
CONCLUSION OF LAW

The criteria for a disability rating in excess of 0 percent 
for left hemi scrotal mass have not been met.  38 U.S.C.A. § 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.310, 3.159, 4.115a, 4.115b, Diagnostic Code 7529 
(2008).   





REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Proper 
notice from VA must provide notice to the claimant that: (1) 
informs the claimant about the information and evidence not 
of record that is necessary to substantiate the claim; (2) 
informs the claimant about the information and evidence that 
VA will seek to provide; and (3) informs the claimant about 
the information and evidence the claimant is expected to 
provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
January 2005, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  He was 
also asked to submit evidence and/or information in his 
possession to the RO.  Moreover, with respect to the Dingess 
requirements, the Veteran was given notice of what type of 
information and evidence he needed to substantiate his claim 
for an increased rating and the type of evidence necessary to 
establish an effective date in a March 2006 letter.  

The Board acknowledges that the VCAA letters sent to the 
Veteran in March 2005 and March 2006 do not meet the 
requirements of Vazquez-Flores and are not sufficient as to 
content and timing, creating a presumption of prejudice. 
Nonetheless, such presumption has been overcome for the 
reasons discussed below.

Here, the Veteran was provided with correspondence regarding 
what was needed to support his claim.  Specifically, he was 
provided with a statement of the case in November 2006 that 
outlined the diagnostic code used to evaluate his claim.  
This document discussed specific evidence and the particular 
legal requirements applicable to the claim.  Based on the 
evidence above, the Veteran can be expected to understand 
what was needed to support his claim.

Moreover, the Veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements, testimony, and correspondence. Specifically, he 
testified that he did not have voiding or renal dysfunction.  
In addition, he described the impact of his service-connected 
left hemi scrotal mass to VA examiners and in various 
correspondence to the RO reflecting his actual knowledge of 
what was needed to support his claim.  Based on the above, 
the notice deficiencies do not affect the essential fairness 
of the adjudication.  Therefore, the presumption of prejudice 
is rebutted.  For this reason, no further development is 
required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Specifically, the RO obtained service 
medical records and VA outpatient treatment records.  
Further, the Veteran was provided an opportunity to set forth 
his contentions during the hearing before the undersigned 
Veterans Law Judge.  In addition, he was afforded two VA 
medical examinations to assess his service-connected 
disability.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Veteran was awarded service connection for a left hemi 
scrotal mass in June 1976.  He applied for an increased 
rating in December 2004.  He asserts that he is entitled to a 
compensable rating because he had to undergo surgery in 2005 
to remove a cyst from his left testicle.  He also claims that 
since his surgery, he experiences daily discomfort and 
intermittent pain in his groin that interferes with his 
ability to stand for long periods of time.   

Disability ratings are determined by the application of the 
VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  Separate diagnostic codes (DC) identify the 
various disabilities.  38 U.S.C.A. 1155 (West 2002); 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service, and their residual conditions in 
civil occupations.  38 C.F.R. § 4.1.  

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history.  
38 C.F.R. §§ 4.2, 4.41.  Where an increase in a service-
connected disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994), see also 38 C.F.R. § 4.2.  

The Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  Where there is a question as to which of two 
disability ratings shall be applied, the higher rating will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

The Veteran's left hemi scrotal mass has been rated under DC 
7529, which pertains to benign neoplasms of the genitourinary 
system.  That code provides that benign neoplasms of the 
genitourinary system are to be rated as voiding or renal 
dysfunction, whichever is dominant.  38 C.F.R. § 4.155b, 
Diagnostic Code 7529.

Voiding dysfunction is rated as urine leakage, urinary 
frequency, or obstructed voiding.  A 10 percent rating is 
provided for urinary frequency when daytime voiding intervals 
are between two and three hours or; awakening to void three 
to four times per night.  A 10 percent rating is warranted 
for marked obstructive symptomatology (hesitancy, slow or 
weak stream, decreased force of stream) with any one or 
combination of the following: (1) post void residuals greater 
than 150 cc; (2) uroflowmetry; markedly diminished peak flow 
rate (less than 10 cc/sec); (3) recurrent urinary tract 
infections secondary to obstruction; or (4) stricture disease 
requiring periodic dilatation every 2 to 3 months.  A 20 
percent rating is provided for voiding dysfunction that 
requires the wearing of absorbent materials that must be 
changed less than 2 times per day.  38 C.F.R. § 4.115a.  

For renal dysfunction, a 30 percent rating is provided for 
albumin constant or recurring with hyaline and granular casts 
or red blood cells; or, transient or slight edema or 
hypertension that is at least 10 percent disabling under 
Diagnostic Code 7101.  38 C.F.R. § 4.115a. 

The Veteran underwent a VA examination in February 2005.  He 
reported having moderate pain in his left scrotum four to 
five times a week.  He stated that he did not wear scrotal 
support or experience impotence.  On physical examination, a 
small varicoclele was palpable in the left scrotum.  The 
Veteran was diagnosed with left scrotal varicocele with 
intermittent pain. 

During a urology consultation in August 2005, the Veteran 
reported that he had a painful lump in his left scrotum.  
Yet, he denied having blood in his urine, painful urination, 
or urinary tract infections.  Physical examination revealed a 
tender left upper epididymal mass.  The Veteran was diagnosed 
with painful left spermatocele.  

VA treatment records establish the Veteran underwent a left 
spermatocelectomy in mid-September 2005.  Follow-up treatment 
notes from late September show that no masses or hematoma 
were found on physical examination.  Additionally, the 
Veteran's surgical incision was described as well healed. 

During his May 2007 hearing before the Board, the Veteran 
testified that his disability kept him from having a family 
and caused discomfort and pain in his genital area.  He 
stated that the pain occasionally got in the way of his 
ability to perform his job functions as a chef.  However, he 
averred that resting and taking aspirin usually relieved his 
symptoms.  He stated that his disability made urination a 
"little tough" because he had to relax and sit down instead 
of stand.  Yet, he asserted that urination was not difficult 
or painful and he was able to control his urine stream.  
Although the Veteran stated that his disability kept him from 
wrestling with his grandson, he averred that he was able to 
take rides on his bicycle for exercise. 

The Veteran underwent a second VA examination in November 
2008.  He reported that he had developed a painful mass over 
his left scrotum.  He denied having any voiding dysfunction 
other than occasional slight burning during urination.  He 
stated that he did not have urinary incontinence or require 
absorbent undergarments or appliances.  He averred that he 
had no history of urinary tract infections, obstructed 
voiding, or renal dysfunction or failure.  

With regard to his occupational history, the Veteran reported 
that he was employed as a chef.  He stated that his 
disability caused him to have pain, decreased mobility, and 
problems lifting and carrying heavy items on the job.  
However, he averred that his disability had not caused his to 
take off time from work during the last 12-month period.  

On physical examination, the Veteran had normal bladder, 
anus, prostate, rectal walls, urethra, and bulbocavernosus 
reflex.  A solitary indurated popular lesion was noted over 
the posterior aspect of the left scrotum and the entire left 
testicle was moderately tender upon palpation.  A pain free, 
well-healed surgical scar was noted on the left testicle.  
The Veteran's blood pressure was recorded as 135/85. 

A scrotal ultrasound showed that the left testicle was within 
normal limits.  However, a varicocele and a small hydrocele 
were present.  A 4 x 4 mm calcification was also found on the 
left scrotal wall.  

Based on the above and his review of the claims file, the 
examiner diagnosed the Veteran with a left hemiscrotal mass 
and an undurated papula over the left scrotal wall of unknown 
origin.   He stated that he was unable to provide a medical 
opinion regarding any voiding dysfunction associated with the 
Veteran's disability because the Veteran denied having any 
voiding dysfunction.  

After a thorough review of the record, the Board finds that 
the Veteran is not  entitled to a compensable disability 
rating for his service-connected left hemi scrotal mass.  The 
evidence demonstrates that the Veteran does not wear 
absorbent materials, have any obstructive voiding 
symptomatology, or void every two or three hours during the 
day or three to four times during the night.  There is no 
evidence suggesting for the existence of albumin, granular 
casts, or red blood cells in his urine.  Further, there is no 
evidence of hypertension or transient or slight edema.  

The Board acknowledges the Veteran's belief that his symptoms 
are of such severity as to warrant a higher rating.  However, 
disability ratings are made by applying a schedule of ratings 
that is based on average impairment of earning capacity as 
determined by the clinical evidence of record.  Therefore, 
the Board finds that the medical findings, which directly 
address the criteria under which the service-connected 
disability is evaluated, are more probative than the 
Veteran's assessment of the severity of his disabilities. 

Although the Veteran complained that his disability sometimes 
slows him down on the job, there is no evidence that his 
condition has caused marked interference with his employment 
beyond that contemplated in the assigned rating.  Further, 
the Veteran has not been hospitalized for this disability 
during the period on appeal.  Therefore, in the absence of 
evidence of an exceptional disability picture, the Board 
finds that referral for consideration of an extraschedular 
evaluation is not warranted.  See 38 C.F.R. § 3.321.  

In sum, the Board finds that the preponderance of the 
evidence is against the claim for an increased rating.  Since 
the record does not show that the Veteran's service-connected 
left hemi scrotal mass has met the criteria for a compensable 
disability rating at any time during the period in questions, 
staged ratings are not warranted.  
The claim must, therefore, be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for left hemi scrotal mass, currently 
evaluated as 0 percent disabling, is denied.



____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


